DETAILED ACTION
Claims 1-22, 24, and 25 are allowed.
This office action is responsive to the patent prosecution highway petition decision filed on 04/13/22.  As directed by the amendment: claims 1, 5, 22, and 24 have been amended; claims 23 and 26-38 have been cancelled; and no claims have been added.  Thus, claims 1-22, 24, and 25 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  
With regard to claim 1, Costin (US 2010/0272961) teaches the method claimed generally but does not teach the limitation of wherein said indicia comprises a dot pattern, wherein the substrate or substrate portion with the laser etched pattern is manipulated, and imaging the substrate or substrate portion, and determining a change in the substrate or substrate portion by identifying deformation of the dot pattern.   A secondary closest prior art citation (Cerveny US 2014/0263674) does teach a laser marking device, comprising a laser source and a beam steering system for aiming the laser at a desired portion of the surface to be marked, and wherein the marking may include a code which may be used to identify the substrate when it is imaged, which may comprise a plurality of dots, such as a QR code (FIG. 13 & 15A, 15B; and Abstract:  Disclosed herein are apparatus, systems and methods for incorporating scannable codes into the physical structure of implants, components, parts; and para. [0117]:  In one exemplary embodiment, the code may be laser marked or printing on the product (see FIG. 13). As shown in FIG. 13, the laser marking system consists of computer with drawing files 1170, a laser source 1180, the beam-shaping optics 1190, a beam-steering system 1200, and the marking surface 1210. The laser is a light amplifier generating a bright, collimated beam of light at a specific wavelength. This laser offers several performance and cost advantages, and produces excellent marking results. The laser beam is projected through two rotatable beam-deflecting mirrors mounted to high-speed, high-accuracy galvanometers that allows the laser beam to scan across the target-marking surface on both the X and Y axes to “draw” the desired marking image 1220; and para. [0119]:  FIGS. 15A and 15B illustrate a printed data matrix barcode in black and white 1240 (see FIG. 15A) that can also be dot-peened onto another surface 1250 (FIG. 15B); and para. [0006]: Various devices and methods can be employed by medical device designers and manufacturers (MDM) to maintain and track implants, components, parts and surgical tools; and para. [0054]: The symbology contained in such codes can allow users to store information such as manufacturer, part number, lot number, and serial number on virtually any component, subassembly, or finished good; Note as seen in FIG. 15B, a QR code may comprise a plurality of random dots.   Further, another secondary closest prior art citation (Chanko US 2009/0056403) teaches a method for stamping of a cut metal part, wherein the sheet metal part may be originally formed by laser cutting, and wherein the metal part may be stamped using a mold into any desired shape (FIG. 1-3; and Abstract: A method of producing a stamped composite part, the method comprising spot welding two or more metal component parts to each other to hold the component parts in a selected position as a composite part, heating the composite part, and stamping the composite part into a desired shape; and para. [0011]-[0013]; FIG. 1 is a flowchart showing the hot stamping process according to an implementation of the invention; and para. [0017]:   In the two-component embodiment of the invention described and illustrated by way of example only, as shown at 1 and 2 each of the two metal component parts is cut from sheet metal stock. The sheet metal stock may be cut to form the metal parts using any suitable technique, for example without limitation, punching, laser cutting, trimming, or shearing, to create blanks; and para. [0020]: At block 10, the two component parts are heated, by a heating apparatus, for example a furnace or oven; and para. [0021]:  At block 20, the heated composite blank 112 is placed in a die and pressed using a hot stamping press. The die forms both of the component parts 100, 105 while the component parts are sufficiently ductile from the heating process 10, the retaining spot welds from step 5 being sufficient to maintain the two component parts 100, 105 in position relative to one another during the stamping stage 20; and para. [0022]: At block 25, the heated and formed composite part 115 is quenched by rapid cooling, as is conventional.  It is submitted that the combined teachings of Costin, Cerveny, and Chanko do not teach at least the limitation of a method wherein the indicia comprises a dot pattern, wherein the substrate or substrate portion with the laser etched pattern is manipulated, and imagining the substrate or substrate portion, and determining a change in the substrate or substrate portion by identifying deformation of the dot pattern.   
With regard to claim 5, Costin (US 2010/0272961) teaches the method claimed generally but does not teach the limitation of wherein the laser etching device is manually moved across the surface to etch each area, and where in the laser etching device includes safety protection comprising a vacuum interlock.   A secondary closest prior art citation (Huang US 2008/0099433) does teach various positioning methods for a laser engraving machine in which the pen carriage of the laser engraving system may be manually moved across the surface to be engraved, or automatically moved across the surface to be engraved (FIGS. 1-5; and Abstract: the automatic positioning/engraving method for a laser engraving machine; and  para. [0005]: before a process of laser engraving in a conventional way, a workpiece is positioned on a processing platform, after the a center of a pattern to be processed is obtained by measuring with a ruler, the pen carriage of the laser engraving system is manually moved to the center of the workpiece; when the center of the pattern is projected onto the workpiece, the position that the pattern is to be shaped on the workpiece is confirmed; and para. [0007]: the primary object of the present invention is to provide an automatic positioning/engraving method for a laser engraving machine, wherein a first positioning point and a second positioning point are set on a workpiece, and then a processor is used to calculate to decide a center between the first and the second positioning points, then a pen carriage is automatically moved to the center to start pattern engraving or cutting, thus the pattern can be formed on a workpiece, this can save the time for manual positioning, and can avoid the error induced by man work; and para. [0011]-[0013]; FIG. 2 is a schematic view showing a step a of the embodiment of the present invention … FIG. 3 is a schematic view showing steps b and c … FIG. 4 is a schematic view showing a step d of the embodiment of the present invention.   With regard to the limitation of the vacuum interlock system, another secondary prior art (Patrick et al. US 4,212,317) does teach a vacuum interlock system which may be used for a vacuum chamber (FIG. 1; and Abstract: the invention provides a two part vacuum interlock for a vacuum chamber which utilizes the chamber itself as an interconnecting member; and col. 2, ln. 6-51: In the above mentioned figure a portion of the main vacuum chamber 10 is defined by an upper generally circular wall 11, a similar lower wall 12 and a toroidal wall 13. These walls are welded together and have an upper portal flange member 14 and a lower portal flange member 15 welded thereto …  The vacuum sealing function of the interlock is performed by a special configuration of the conventional poppet valve. To this end, the tube 17 inside the main chamber 10 terminates in a hardened stainless steel knife edge 29 … A second part 31 of the interlock contains the poppet valve driver assembly 31 and the vacuum valve sealing disc 41.)   In view of the above teachings, it is submitted that one of ordinary skill in the art would not have been motivated to combine the aforementioned disparate teachings of the cited prior art (Costin, Huang, and Patrick) with regard to at least the limitation of a method wherein the laser etching device is manually moved across the surface to each each area, and where in the laser etching device includes a safety protection comprising a vacuum interlock.   It is further submitted that it would have been improper to modify one secondary prior art citation (Huang) with the teachings of another second prior art citation (Patrick) to arrive at the claimed invention.    
With regard to claim 22, Costin in view of Cerveny teaches the method generally, and Costin further teaches wherein the substrate or substrate portion comprises a panel (330 of FIG. 3D); and para. [0084]: The laser scanning head 308 may be carried on a rail, track, robot arm or similar system to allow the laser scan head 308 to move along the work piece 330 as it applies the graphic in portions onto the work piece. A plurality of component sections of the graphic applied by the laser scanning head 308 may be in registration to assure a unitary and uniform graphic applied to the work piece; and para. [0052]: Exemplary materials that may be laser-etched or otherwise marked or treated using the systems and methods embodied herein include … metal; but does not teach wherein the substrate or substrate portion with the laser etched pattern is manipulated, and evaluating the pattern after the panel has been manipulated to evaluate one or more strain properties.  Chanko does teach a method for stamping of a cut metal part, wherein the metal part may be stamped using a mold into any desired shape (FIG. 1-3; Abstract: A method of producing a stamped composite part, the method comprising spot welding two or more metal component parts to each other to hold the component parts in a selected position as a composite part, heating the composite part, and stamping the composite part into a desired shape; and para. [0011]-[0013]; and para. [0017]:  In the two-component embodiment of the invention described and illustrated by way of example only, as shown at 1 and 2 each of the two metal component parts is cut from sheet metal stock. The sheet metal stock may be cut to form the metal parts using any suitable technique, for example without limitation, punching, laser cutting, trimming, or shearing, to create blanks; and para. [0021]:  At block 20, the heated composite blank 112 is placed in a die and pressed using a hot stamping press. The die forms both of the component parts 100, 105 while the component parts are sufficiently ductile from the heating process 10, the retaining spot welds from step 5 being sufficient to maintain the two component parts 100, 105 in position relative to one another during the stamping stage 20; and para. [0022]:  At block 25, the heated and formed composite part 115 is quenched by rapid cooling, as is conventional.   It is submitted that there is no motivation to combine the cited references (Costin, Cerveny, and Chanko) to provide a method in which the substrate or substrate portion comprises a panel, in which the substrate or substrate portion with the laser etched pattern is manipulated, and evaluating the pattern after the panel has been manipulated to evaluate one or more strain properties.   
  	Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations of the claims, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761